United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 23, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60036
                          Summary Calendar


AGNES TANYINOW ARREY,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A96 081 343
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges

PER CURIAM:*

     Agnes Tanyinow Arrey petitions for review of the decision of

the Board of Immigration Appeals (BIA) affirming the decision of

the immigration judge (IJ) that denied her application for

asylum, withholding of deportation, and relief under the

Convention against Torture (CAT).   Arrey does not challenge the

determination that her asylum application was untimely, and she

has waived any challenge to this issue.      See Rodriguez v. INS,

9 F.3d 408, 414 n.15 (5th Cir. 1993).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60036
                                 -2-

     Arrey does challenge the adverse credibility determination

that rendered her ineligible for withholding of removal and

relief under the CAT.   “Credibility determinations are given

great deference. . . . [We] cannot replace the Board or IJ’s

determinations concerning witness credibility or ultimate factual

findings based on credibility determinations with [our] own

determinations.”    Efe v. Ashcroft, 293 F.3d 899, 905 (5th Cir.

2002).    To prevail, Arrey must show that the evidence compels a

contrary finding.    See Chun v. INS, 40 F.3d 76, 79 (5th Cir.

1994).

     Arrey contends that the IJ improperly focused on

discrepancies in her name that were easily explained, that the IJ

made erroneous factual findings based on misunderstandings of her

testimony, that her failure to include parts of her story in her

asylum application should not be held against her, and that the

IJ should have given more weight to her documentary evidence.

Arrey has not shown that the evidence presented compels a

conclusion on credibility that is contrary to the one reached by

the IJ.    See Chun, 40 F.3d at 79.    Accordingly, we may not

reverse the IJ’s finding.    See id.

     PETITION DENIED.